Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention the limitations “ a wheel having an axle; and a constant force mechanism coupled to the wheel, the constant force mechanism comprising: a horizontal support; a horizontal carriage associated with the horizontal support; a vertical support oriented perpendicular with respect to the horizontal support; a vertical carriage associated with the vertical support; and a rigid arm that is pivotally coupled with the horizontal carriage, the vertical carriage, and the axle, wherein the rigid arm is coupled with the vertical carriage at a point intermediate where the rigid arm is coupled with the horizontal carriage and the axle, wherein the horizontal carriage is capable of being urged along the horizontal support, and wherein the vertical carriage is capable of being urged along the vertical support.”, “a wheel having a hub and an axle; a support; and a constant force mechanism coupled to the wheel and to the support, the constant force mechanism comprising: a first support; a first carriage associated with the first support; a first resistance device that is coaxial with the first support; a second support; a second carriage associated with the second support; a second resistance device that is coaxial with the second support; and a rigid arm that is pivotally coupled with the first carriage, the second carriage, and the axle, wherein the first carriage is capable of being urged along the first support, and wherein the second carriage is capable of being urged along the second support”, or “a vehicle chassis; a fork carriage coupled to the vehicle chassis; at least one lifting fork coupled to the fork carriage and displaceable in at least one dimension; a drive wheel coupled to the vehicle chassis; and at least one wheel assembly coupled to the vehicle chassis, the wheel assembly comprising: a wheel having an axle; and a constant force mechanism coupled to the wheel, the constant force mechanism comprising: a horizontal support; a horizontal carriage associated with the horizontal support; a vertical support oriented perpendicular with respect to the horizontal support; a vertical carriage associated with the vertical support; and a rigid arm that is pivotally coupled with the horizontal carriage, the vertical carriage, and the axle, wherein the horizontal carriage is capable of being urged along the horizontal support, and

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723